                             GLASS & HOGROGIAN LLP
                        ATTORNEYS AND COUNSELORS AT LAW
                             A Limited Liability Partnership
                           85 BROAD STREET, 18TH FLOOR @ WEWORK
                                     NEW YORK, NY 10004
                                        212-537-6859
                                     FAX NO. 845-510-2219
                                    E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner
                                       October 18, 2018

Via ECF
Honorable Brian Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

                 Re:   Seung Ok v. NYCDOE et al, 18 Civ 392 (BC) (VS)

Dear Judge Cogan:

        This office represents Plaintiff in the above-referenced matter. I have a scheduling
conflict with another federal case matter in New Jersey on the morning of October 23, 2018, and
respectfully request that the recently scheduled conference be adjourned to a subsequent date.
This is the first request for an extension of this date.

        Given that the parties are scheduled to have a settlement conference in this case before
Magistrate Judge Scanlon on October 29, 2018, at 11 am, the parties respectfully suggest that the
Court reschedule its conference on the same date if the Court wishes to see the parties before or
after the settlement conference.

       Thank you very much for your consideration of this request.

                                                    Respectfully submitted,

                                                    s/

                                                    Bryan D. Glass, Esq.

c: Cassandra Branch, Assistant Corporation Counsel, Attorney for Defendants




                                               1
